Citation Nr: 0431466	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for VA Dependants' Educational Assistance 
(DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran served on active duty from February 1952 to 
November 1953.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran died at the Cleveland Community Hospital, at age 
70, in July 2001.  The death certificate reflects that the 
primary cause of death was coronary artery disease.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were diabetes mellitus, 
hypertension, and congestive heart failure.

At the time of the veteran's death, service connection was in 
effect for Reiter's syndrome, rate as 40 percent disabling.  
In July 2000, the veteran had filed a claim for an increased 
rating for Reiter's syndrome, which he stated had gotten much 
worse.  The veteran stated that he believed that swelling in 
his feet and legs helped cause his current heart disease.  
This claim was pending at the time of the veteran's death.

By a decision in October 2001, the RO assigned separate 
ratings for degenerative joint disease (DJD) of the right 
hand, left hand, left knee, and right knee due to inactive 
Reiter's syndrome.  These were each rated as 10 percent 
disabling.  Degenerative changes of the left foot and the 
right foot were rated as not disabling to a compensable 
degree.  The combined disability rating was 40 percent.

In a separate decision dated in October 2001, the RO denied 
service connection for the cause of the veteran's death.  In 
making that determination the RO held that the service 
medical records did not show treatment for coronary artery 
disease, diabetes, hypertension, or congestive heart failure 
during service, and that no evidence was presented which 
indicated a nexus between the medical conditions which caused 
his death and his military service.

A review of the claims file reveals a letter noting that the 
veteran had been treated by Dr. Chastain at the Family 
Medicine Center since July 1977.  The RO must make another 
attempt to obtain treatment records from this facility.

The Board notes that in reviewing the claims file the veteran 
had reported being in receipt of Social Security 
Administration (SSA) disability benefits since 1968.  The SSA 
award determination and associated medical records should be 
requested by the RO prior to adjudicating this claim.  

Finally the appellant has submitted a treatise on Reiter's 
syndrome which reflects that 10 percent of people with 
prolonged Reiter's syndrome may develop heart problems.  The 
Board is of the opinion that a medical expert should address 
this possibility after the aforementioned treatment records 
and SSA records are added to the claims file.

In view of the above, the issue of service connection for the 
cause of the veteran's death is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  As the 
issue of eligibility for VA Dependants' Educational 
Assistance (DEA) benefits under 38 U.S.C. Chapter 35 is 
derivative of this claim, the Board will delay any action 
with respect to this issue pending the notice and development 
identified below.

Thus, the claim is REMANDED for the following actions:

1.  The RO should obtain treatment 
records concerning the veteran from the 
Family Medicine Center from July 1977 to 
the time of the veteran's death in July 
2001.  If the RO is unable to obtain 
these records, the RO must provide the 
appellant with notice of that fact.

2.  The RO should obtain copies of all 
decisions made by the SSA as to the 
veteran, and the medical records relied 
upon by the SSA in making its decisions.

3.  Upon completion of the evidentiary 
development, the claims folder for the 
veteran should be referred to an 
appropriate specialist for an opinion as 
to whether the service-connected Reiter's 
syndrome may have caused or been 
etiologically related to the coronary 
artery disease which was the immediate 
cause of his death.  In responding to 
this question, the examiner should 
comment on service medical records which 
reflect studies to rule out rheumatic 
heart disease and findings of vascular 
instability involving the lower 
extremities, as well as post service 
medical reports.  The physician should 
provide opinions as to the following:

?	Is it at least as likely as not that 
the veteran's service-connected 
Reiter's syndrome was etiologically 
related to the coronary artery 
disease that caused his death?

?	If not, is it at least as likely as 
not that the service-connected 
Reiter's syndrome contributed 
substantially or materially to the 
veteran's death, combined with other 
disability which led to death, or 
aided or lent assistance to the 
cause of death?

4.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claim 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

